 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   MARISA CLARK,
                                                           Case No.: 2:19-cv-00941-APG-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
14   EASTER SEALS NEVADA, et al.,
15          Defendant(s).
16         Each non-governmental party is required to file a certificate of interested parties
17 concurrently with its first appearance in a case. Fed. R. Civ. P. 7.1(b)(1); Local Rule 7.1-1(c)
18 (amended effective May 1, 2016). Plaintiff failed to file a certificate of interested parties. See
19 Docket. Accordingly, Plaintiff must file a certificate of interested parties no later than June 19,
20 2019.
21         IT IS SO ORDERED.
22         Dated: June 17, 2019
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
